Title: “A Traveller”: News-Writers’ Nonsense, 20 May 1765
From: Franklin, Benjamin
To: 


As Verner W. Crane has pointed out, this article illustrates a practice which Franklin employed in the newspapers again in 1768: the fictitious controversy. On May 10, writing over the signature of “The Spectator” (see above, pp. 123–4), he had commented unfavorably on the veracity and overheated imaginations of the people who supplied small items of information to the newspapers. Here, ten days later, writing as “The Traveller,” he ironically refuted some of his earlier insinuations, while actually corroborating the points which he had made in his first article.
 
Sir,
[May 20, 1765]
In your Paper of Wednesday last, an ingenious Correspondent that calls himself the Spectator, and dates from Pimlico, under the Guise of Good-Will to the News-Writers, whom he allows to be “an useful Body of Men in this great City,” has, in my Opinion artfully attempted to turn them and their Works into Ridicule; wherein, if he could succeed, great Injury might be done to the Public, as well as to those good People.
Supposing, Sir, that the We hears they give us of this and t’other intended Voyage, or Tour of this and t’other great Personage, were mere Inventions, yet they at least afford us an innocent Amusement while we read, and useful Matter of Conversation when we are disposed to converse. Englishmen, Sir, are too apt to be silent when they have nothing to say; too apt to be sullen when they are silent, and when they are sullen to h—g themselves. But by these We hears we are supplied with abundant Fund of Discourse: We discuss the Motives to such Voyages, the Probability of their being undertaken, and the Practicability of their Execution. Here we can display our Judgment in Politics, our Knowledge of the Interests of Princes, and our Skill in Geography; and (if we have it) shew our Dexterity moreover in Argumentation. In the mean time, the tedious Hour is killed; we go home pleased with the Applauses we have received from others, or at least with those we secretly give to ourselves; we sleep soundly, and live on, to the Comfort of our Families.
But, Sir, I beg leave to say, that all the Articles of News, that seem improbable, are not mere Inventions. Some of them, I can assure you on the Faith of a Traveller, are serious Truths. And here, quitting Mr. Spectator of Pimlico, give me Leave to instance the various numberless Accounts the News-Writers have given us (with so much honest Zeal for the Welfare of Poor Old England!) of the establishing Manufactures in the Colonies to the Prejudice of those of this Kingdom. It is objected by superficial Readers, who yet pretend to some Knowledge of those Countries, that such Establishments are not only improbable but impossible; for that their Sheep have but little Wool, not in the whole sufficient for a Pair of Stockings a Year to each Inhabitant; and that, from the universal Dearness of Labour among them, the working of Iron and other Materials, except in some few coarse Instances, is impracticable to any Advantage. Dear Sir, do not let us suffer ourselves to be amused with such groundless Objections. The very Tails of the American Sheep are so laden with Wool, that each has a Car or Waggon on four little Wheels to support and keep it from trailing on the Ground. Would they caulk their Ships? would they fill their Beds? would they even litter their Horses with Wool, if it was not both plenty and cheap? And what signifies Dearness of Labour, where an English Shilling passes for Five-and-twenty? Their engaging three hundred Silk Throwsters here in one Week for New York was treated as a Fable, because, forsooth, they have “no Silk there to throw.” Those who made this Objection perhaps did not know, that at the same Time the Agents from the King of Spain were at Quebec contracting for 1000 Pieces of Cannon to be made there for the Fortifications of Mexico, with 25,000 Axes for their Industrious Logwood-Cutters; and at New-York engaging an annual Supply of warm Floor-Carpets for their West-India Houses; other Agents from the Emperor of China were at Boston in New-England treating about an Exchange of Raw-Silk for Wool, to be carried on in Chinese Jonks through the Straits of Magellan. And yet all this is as certainly true as the Account, said to be from Quebec, in the Papers of last Week, that the Inhabitants of Canada are making Preparations for a Cod and Whale Fishery this Summer in the Upper Lakes. Ignorant People may object that the Upper Lakes are fresh, and that Cod and Whale are Salt-water Fish: But let them know, Sir, that Cod, like other Fish, when attacked by their Enemies, fly into any Water where they think they can be safest; that Whales, when they have a Mind to eat Cod, pursue them wherever they fly; and that the grand Leap of the Whale in that Chace up the Fall of Niagara is esteemed by all who have seen it, as one of the finest Spectacles in Nature! Really, Sir, the World is grown too incredulous: Pendulum-like, it is ever swinging from one Extream to another. Formerly every Thing printed was believed, because it was in Print: Now Things seem to be disbelieved for just the very same Reason. Wise Men wonder at the present Growth of Infidelity! They should have consider’d, when they taught People to doubt the Authority of News-papers, and the Truth of Predictions in Almanacs, that the next Step might be a Disbelief in the well-vouch’d Accounts of Ghosts and Witches, and Doubts even of the Truth of the A——n Creed.
Thus much I thought it necessary to say in favour of an honest Set of Writers, whose comfortable Living depends on collecting and supplying the Printers with News, at the small Price of Sixpence an Article; and who always show their Regard to Truth, by contradicting such as are wrong in a subsequent Article—for another Six-pence, to the great Satisfaction and Improvement of us Coffee-house Students in History and Politics, and the infinite Advantage of all future Livies, Rapins, Robertsons, Humes, Smollets, and Macaulays, who may be sincerely inclin’d to furnish the World with that rara Avis, a true History. I am, SIR, Your humble Servant
A Traveller.
